PER CURIAM.
The real estate sold by the trustee in bankruptcy in this case was appraised for more than twice the amount of the mortgage indebtedness, and hence the court was justified in ordering a sale free from liens. The sale was adequately advertised •and properly conducted. It is true that the price obtained was much less than the appraised value, and even less than the amount of the mortgage debt, but there is nothing in the record to justify the expectation that the property would bring more at a resale. The unsecured creditors do not *220oppose the confirmation of the sale. No offer to pay more than the sum offered by the successful bidder at the auction sale has been received; and the mortgagee has declined the offer of the court to order a resale on the condition that the mortgagee secure the estate against any loss that might occur thereby. There was no abuse of discretion on the part of the court in refusing to set aside the sale. On the contrary, the order appealed from was entirely justified.
Affirmed.